61 N.Y.2d 918 (1984)
Eugene Litman, Appellant,
v.
Phyllis Litman, Respondent.
Court of Appeals of the State of New York.
Argued February 17, 1984.
Decided March 20, 1984.
Kathy Solerwitz and Barbara Simon for appellant.
Kenneth J. Weinstein and Richard C. Goldberg for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, and question certified answered in the affirmative for the reasons stated in the Per Curiam opinion at the Appellate Division (93 AD2d 695). We cannot say that the expert opinion with respect to the economic value of the plaintiff's law practice would not be of assistance in fashioning a distributive award under the statute.